DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Munsell on 2/14/2022.

The application has been amended as follows: 
35. (currently amended) A method of assembling a compressor system, the compressor system including a compressor housing, a bearing housing connected to the compressor housing, and a driveshaft supported by the bearing housing the method comprising:
selecting a first foil bearing assembly from a plurality of foil bearing assemblies for connection to the bearing housing, each of the plurality of foil bearing assemblies including: 
a cylindrical body having an outer surface including a pair of opposed end surfaces and a radial outer surface defining an outer diameter of the cylindrical body, the cylindrical body further having a radial inner surface defining an inner diameter of the cylindrical body, wherein the cylindrical body defines a cooling fluid passage between the radial outer surface and the radial inner surface, wherein the cooling fluid 
a foil bearing retained within the cylindrical body and in thermal communication with the radial inner surface of the cylindrical body for conductive heat transfer therebetween;
selecting a second foil bearing assembly from the plurality of foil bearing assemblies, wherein the first foil bearing assembly is interchangeable with the second foil bearing assembly having at least one of the cooling fluid passage, the foil bearing, and the cylindrical body inner diameter different than the corresponding cooling fluid passage, the foil bearing, and the cylindrical body inner diameter of the first foil bearing assembly;
wherein selecting the first foil bearing assembly from the plurality of foil bearing assemblies includes selecting the first foil bearing assembly based on at least one of a cooling capacity of the compressor, a driveshaft diameter, a driveshaft weight, a driveshaft operating speed, a driveshaft material, and a type of refrigerant used in the compressor; and
connecting the first foil bearing assembly to the bearing housing such that the intake and outlet ports are connected in fluid communication with a coolant inlet passage and a coolant outlet passage defined by the bearing housing.

The amendment is made to place the application in condition for allowance.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires that the foil bearings (300) have a cylindrical body (302) with a cooling passage defined between the cylindrical body’s radially outer surface and radially inner surface.
Daikoku US20110243762 was given an “X” designation on the ISR. Unfortunately the foil bearings (52a,52b) do not have a cooling fluid passage between the foil’s cylindrical body’s (56A, 56B) radially outer and inner surfaces and thus does not anticipate claim 1.
Two other references Lee US 9322294 and JPS6252216 were found. Lee at Fig. 5 shows a foil bearing with a cylindrical body (110) having a cooling passage (161) feed by an inlet (160).  Note that the inlet is off center where it connects to the foil bearing.  The JP ref shows a foil bearing with cooling passages (4, Figs. 3-4). 
Claim 1 further requires that the cooling passage have an inlet port and an outlet port, both on the body’s outer surface.  This eliminates the JP reference since its passages (4) are longitudinal (i.e. parallel to the rotational axis).  Lee has an inlet and an outlet as claimed.  
However claim 1 further requires interchangability between the first and second foil bearings.  Lee only teaches a single foil bearing that stretches the length of the turbocharger (See Fig. 2).
Should a combination be made between Daikoku and Lee the result would be each foil bearing of Kaikoku being feed by an off-center inlet per Lee.  The inlet being off-center would prevent interchangeability between the first and second foil bearings.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745      

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745